Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The amendment filed December 21, 2021, is acknowledged and has been entered. Claims 101-106 have been canceled.  Claims 107-110 have been newly added.

	The election without traverse filed December 21, 2021, is acknowledged and has been entered.
Applicant has elected without traverse Group I.  
Applicant has further elected the species of the 4-1BB agonist of a species having a first heavy chain comprising the amino acid sequence of SEQ ID NO:47 (anti-CD19(8B8-2B11) Fc hole chain), a first light chain comprising the amino acid sequence of SEQ ID NO:48 (CD19 (8B8-2B11) LC), a second heavy chain comprising the amino acid sequence of SEQ ID NO:41 (dimeric hu4-1BBL (71-248)-CL* Fc knob chain), and a second light chain comprising the amino acid sequence of SEQ ID NO:42 (monomeric hu 4-1BBL (71-248)-CH1*). Additional sequence Page 16 of 19 Application No. 16/820,504Docket No. P33995-US-1information for the elected 4-1BB agonist species is as follows, wherein the elected species comprises: 
(i) three (3) ectodomains of 4-1BBL (hu 4-1BBL (71-248)) of SEQ ID NO:5 in which the first and second polypeptide are linked to each other by a disulfide bond, wherein the first polypeptide comprises two ectodomains connected by a GGGSGGGGS peptide linker (full sequence for first polypeptide is SEQ ID NO:29) and the second polypeptide comprises one ectodomain; 
(ii) an IgGI Fc domain containing PG LALA mutations (mutations known to diminish Fc7R binding); and 
(iii) the CD19 antigen binding fragment is one capable of specific binding to CD19 but not internalized by CD 19-expressing cells (as noted in Example 4 and Figure 6), and comprises SEQ ID NO: 15 (CD19 CDR-H1), SEQ ID NO: 16 (CD19 CDR-H2), SEQ ID NO: 17 (CD19 CDR-H3), SEQ ID NO: 18 (CD19 CDR-L1), SEQ ID NO: 19 (CD19 CDR-L2), SEQ ID NO:20 (CD19 CDR-L3), SEQ ID NO:23 (CD19 VH), and/or SEQ ID NO:24 (CD 19 VL). 
Applicant has further elected the species of the anti-CD20/anti-CD3 bispecific antibody of a 2+1 CD20 TCB species, having a first heavy chain comprising an amino acid sequence of SEQ ID NO: 76 (CD20 VH-CH1 *(EE)-CD3 VL-CH1-Fc (knob, P329G LALA)), a second heavy chain comprising an amino acid sequence of SEQ ID NO: 77 (CD20 VH-CH1 *(EE)-Fc (hole, P329G LALA)), and a first and second light chain comprising CD20 and CD3 binding domains, e.g., selected from an amino acid sequence of SEQ ID NO: 78 (CD20 VL-CL*(RK)) and an amino acid sequence of SEQ ID NO: 79 (CD3 VH-CL). The CD20 TBD further comprises another anti-CD20 binding domain, which is a third light chain comprising an amino acid sequence of SEQ ID NO: 78 (CD20 VL-CL*(RK)). Additional relevant sequence information for the elected anti-CD20/anti-CD3 bispecific antibody species is as follows, wherein: 
(i) the anti-CD3 binding domain comprises SEQ ID NO: 56 (CD3-HCDR1), SEQ ID NO: 57 (CD3-HCDR2), SEQ ID NO: 58 (CD3-HCDR3), SEQ ID NO: 59 (CD3- LCDR1), SEQ ID NO: 60 (CD3-LCDR2), SEQ ID NO: 61 (CD3-LCDR3), SEQ ID NO: 62 (CD3 VH), and/or SEQ ID NO: 63 (CD3 VL); and 
(ii) the anti-CD20 binding domain comprises SEQ ID NO:64 (CD20-HCDR1), SEQ ID NO:65 (CD20-HCDR2), SEQ ID NO:66 (CD20-HCDR3), SEQ ID NO:67  (CD20-LCDR1), SEQ ID NO:68 (CD20-LCDR2), SEQ ID NO:69 (CD20-LCDR3), SEQ ID NO:70 (CD20 VH), and/or SEQ ID NO:71 (CD20-VL). 
	Applicant submits that Claims 35-48, 52-83, 87-100, and 107-110 read on the two elected species.  However, claim 87 recites an anti-CD19/anti-4-1BB bispecific antibody, while the elected species comprises three (3) ectodomains of 4-1BBL, such that claim 87 does not read on the elected species.

	Claims 35-100 and 107-110 are pending. Claims 49-51 and 84-87 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention or non-elected species of invention, there being no allowable generic or linking claim.  

	Claims 35-48, 52-83, 88-100, and 107-110 are under examination.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-48, 52-83, 88-100, and 107-110 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al, Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al, Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrate that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al, 2011, Molecular BioSystems, 2011, 7:3327-3334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al, page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational method to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al, see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al, British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al highlighted that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the minimal structural feature of the antibody that will be obtained with a partial disclosed antibody CDR sequence that will have specific binding properties.  
Furthermore, on 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.  That Memorandum indicates that, in compliance with legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody that binds to that antigen.  Therefore, reciting an antibody that binds to a well-characterized antigen is insufficient to describe the genus of antibodies that binds to that antigen as because the structure of one antibody that binds an antigen will vary widely from the structure of other antibodies that bind the antigen.   

Claim Analysis
The instant claims are directed to a genus of methods for treating proliferative diseases that require a genus of bispecific antibodies which bind to CD20 and CD3 (dependent claims such as claim 53 recite that the CD3 antigen binding domain comprises 3 HCDRs or 3 LCDRs, while claim 55 recites the CD20 antigen binding domain comprises 3 HCDRs or 3 LCDRs) along with a 4-1BB agonist that can comprise an undefined antigen binding domain (see claim 45), an antigen binding domain that binds CD19 (see claim 68) and which further comprises 3 ectodomains of 4-1BBL or fragments thereof (see claim 81).

Based on the art above, a skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding. The instant specification discloses antibodies that bind to CD20, CD3 or CD19 that comprise 6 CDRs which are used in binding these antigens (see Table D on starting on page 78) in the CD20/CD3 bispecific antibody and the 4-1BB agonist and one of skill in the art would not recognize which positions in the CDRs are required for antigen binding and which could be substituted. Therefore, the species cannot be considered as representative number of species falling within the scope of the broadly claimed genus as claimed in instant claims.  
As discussed above, specific antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with only partial structures defined by instant claims (e.g., mere recitation of antibody without defining specific sequences for all six CDRs for heavy and light chain variable regions).  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  In this case, a skilled artisan cannot visualize the genus of antibodies that would bind to KLB by the mere recitation of antibody or antigen binding fragment thereof as the instant claim broadly claimed or when the binding is coupled to variable CDR structure.
Then with further respect to antibodies that bind the claimed antigens or undefined antigens, as set forth above, on 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.  That Memorandum indicates that, in compliance with legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody that binds to that antigen.  Therefore, reciting an antibody that binds to a well-characterized antigen or undefined antigen is insufficient to describe the genus of antibodies because the structure of one antibody that binds an antigen will vary widely from the structure of other antibodies that bind the antigen.
Notably, the Amgen decision holds that the existence of one or a few examples of an antibody having a specific combination of functional characteristics is not sufficient to describe the genus of antibodies having the same functional characteristics. These conclusions are supported by knowledge of antibody structure.  It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single antigen. For example, Lloyd et al (Protein Engineering, Design & Selection, 22:159-168, 2009) teach that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (see, e.g., Discussion).  Similarly, Edwards et al (J Mol Biol, 14;334(1):103-118, 2003), found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein with 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (see Abstract). Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).
Then turning to the 4-1BB agonist genus in general and treating the genus of claimed proliferative diseases such as all cancer with CD20/CD3 antibodies and a 4-1BB agonist, or a 4-1BB agonist comprising fragments of a 4-1BBL ectodomain and that bind to CD19, it is noted that CD20 and CD19 antigen are not expressed on all cancer such that the specification does not describe treating all proliferative diseases.  Then with the claimed 4-1BB agonist, which include small molecule agonists, antibody agonists, aptamer agonists, etc.  The specification discloses species agonists comprising an antigen binding domain that binds CD19 with 6 CDRs and 4-1BBL ectodomains that are defined as comprising specific amino acids sequences (see Table D), that give the construct 4-1BB agonist function. One of skill in the art would not recognize fragments thereof of a 4-1BBL ectodomain would give 4-1BB agonist function or that an undefined 4-1BBL ectodomain would give agonist function based on the instant disclosure. Therefore, the species cannot be considered as representative number of species falling within the scope of the broadly claimed genus as claimed in instant claims.  
Although the skilled artisan could potentially screen for other “agonist” which are able to treat specific cancers, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
The Federal Circuit has decided, “[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  Here, there is no language that adequately describes the structural and functional characteristics of the genera of “agonists”, “inhibitors" or “agents” to which the claims are directed.  
To further explain why the claimed methods which recite structurally and functionally diverse “agonists” are not adequately described, it is noted that it is well-established in the art that there is a high degree of unpredictability in modeling and predicting agents which will bind to or activate any particular protein or pathway.   For example, according to Tame (J. Comput. Aided Mol. Des. 1999 Mar; 13 (2): 99-108), computational approaches to design or select drug reagents which bind protein targets are hindered by the complexity of the physical chemistry that underlies weak, non-covalent interactions between protein targets (e.g., a cell surface receptor) and small molecule ligands (e.g., peptides); see entire document (e.g., the abstract).  In addition, Dixon (Proteins. 1997; Suppl 1: 198-204) points out that the evaluation (scoring) of potential solutions is still an area that needs improvement, especially when predicting protein-protein interaction because of limitations associated with reproducing the geometry of the complex; see entire document (e.g., the abstract).  While there are many additional reasons that predictions based upon the results of such modeling approaches are inaccurate, it is noted that Lensink et al. (Proteins. 2007; 69: 704-718) reviewed the performance accuracy of various different methods for predicting protein-protein interaction, reporting that significant numbers of "incorrect" determinations were made in blind analyses (i.e., without knowledge of the “correct” answer); see entire document (e.g., page 706, Table I).  Lensink et al. concludes accordingly that their results "do not reveal a striking breakthrough in docking performance" in the past several years, despite some encouraging progress (page 717, column 1); and given such predictive inaccuracies, Lensink et al. adds that “current scoring methods are probably not sensitive enough” (abstract).
Consequently, the skilled artisan could not immediately envision, recognize or distinguish at least most of the members of the genera of “activators” to which the claims are directed; and therefore the specification would not reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed.
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
It is suggested that this rejection could be obviated by amending the claims to recite methods of treating cancers that express CD20 and CD19, requiring the 4-1BB agonist to comprise (i) three (3) ectodomains of 4-1BBL (hu 4-1BBL (71-248)) of SEQ ID NO:5 and (ii) the CD19 antigen binding fragment comprises SEQ ID NO: 15 (CD19 CDR-H1), SEQ ID NO: 16 (CD19 CDR-H2), SEQ ID NO: 17 (CD19 CDR-H3), SEQ ID NO: 18 (CD19 CDR-L1), SEQ ID NO: 19 (CD19 CDR-L2) and SEQ ID NO:20 (CD19 CDR-L3) and requiring the anti-CD20/anti-CD3 bispecific antibody to comprise:
(i) an anti-CD3 binding domain comprising SEQ ID NO: 56 (CD3-HCDR1), SEQ ID NO: 57 (CD3-HCDR2), SEQ ID NO: 58 (CD3-HCDR3), SEQ ID NO: 59 (CD3- LCDR1), SEQ ID NO: 60 (CD3-LCDR2) and SEQ ID NO: 61; and 
(ii) an anti-CD20 binding domain comprising SEQ ID NO:64 (CD20-HCDR1), SEQ ID NO:65 (CD20-HCDR2), SEQ ID NO:66 (CD20-HCDR3), SEQ ID NO:67 (CD20-LCDR1), SEQ ID NO:68 (CD20-LCDR2) and SEQ ID NO:69. 



Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




	Claims 35-41, 52 and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (JI. 33(5):500-509, 2010, IDS).
With respect to the claims, Liu et al teach treating B-cell lymphoma by intravenously administering an anti-CD3/anti-CD30 bispecific diabody antibody and a 4-1BB pathway activator (agonist) comprising 2 copies of the 4-1BBL extracellular domain and an anti-CD20 antibody (see pages 502 and 506).  Liu et al teach that the B-cell lymphoma is from Raji cells (see page 502) which are Raji non-Hodgkin’s lymphoma cells.  Liu et al teach administering an anti-CD3/anti-CD30 bispecific diabody antibody and a 4-1BB pathway activator at day 0, 7 and 14, or one week intervals (see page 502). Diabody antibody molecules comprise a VL and VH that form an antigen binding domain that binds a first antigen and a VL and VH that form an antigen binding domain that binds a second antigen, such that the prior art is encompassed by the subject matter of claim 52. 
Therefore, Liu et al is deemed to anticipate the claims absent a showing otherwise.  


Claim Rejections - 35 USC § 103

	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 35-48, 52, 59 and 65-83 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (JI. 33(5):500-509, 2010, IDS) and WO 2016/075278 A1, IDS (Amann et al). 
Liu et al teach treating B-cell lymphoma by intravenously administering an anti-CD3/anti-CD30 bispecific diabody antibody and a 4-1BB pathway activator (agonist) comprising 2 copies of the 4-1BBL extracellular domain and an anti-CD20 antibody (see pages 502 and 506).  Liu et al teach that the B-cell lymphoma is from Raji cells (see page 502) which are non-Hodgkin’s lymphoma cells.  Liu et al teach administering an anti-CD3/anti-CD30 bispecific diabody antibody and a 4-1BB pathway activator at day 0, 7 and 14, or one week intervals (see page 502). Diabody antibody molecules comprise a VL and VH that form an antigen binding domain that binds a first antigen and a VL and VH that form an antigen binding domain that binds a second antigen, such that the prior art is encompassed by the subject matter of claim 52. 	 
Amann et al teach a 4-1BBL/anti-CD19, 4-1BB agonist that comprises instant SEQ ID Nos: 41, 42, 47 and 48 (see alignments, abstract and Figures 1-4). Amann et al teach that CD19 is expressed by most non-Hodgkin’s lymphomas and using the molecules of the invention for treating CD19 expressing cancers (see pages 39, 77, 101-102).
RESULT 1
BDA21141
ID   BDA21141 standard; protein; 710 AA.
XX
AC   BDA21141;
XX
DT   30-JUN-2016  (first entry)
XX
DE   Dimeric hu 4-1BBL (71-248)-CL* Fc knob chain, SEQ 119.
XX
KW   4-1BBL; cancer; cytostatic; protein production; protein therapy;
KW   recombinant protein; therapeutic.
XX
OS   Homo sapiens.
OS   Chimeric.
OS   Synthetic.
OS   Unidentified.
XX
CC PN   WO2016075278-A1.
XX
CC PD   19-MAY-2016.
XX
CC PF   13-NOV-2015; 2015WO-EP076528.
XX
PR   14-NOV-2014; 2014EP-00193260.
PR   03-SEP-2015; 2015EP-00183736.
PR   02-OCT-2015; 2015EP-00188142.
XX
CC PA   (HOFF ) HOFFMANN LA ROCHE & CO AG F.
CC PA   (HOFF ) HOFFMANN LA ROCHE INC.
XX
CC PI   Amann M,  Bruenker P,  Claus C,  Ferrara Koller C,  Grau-Richards S;
CC PI   Klein C,  Levitsky V,  Moessner E,  Regula JT,  Umana P;
XX
DR   WPI; 2016-29508H/38.
XX
CC PT   Tumor necrosis factor family ligand trimer-containing antigen binding 
CC PT   molecule used in pharmaceutical composition for preparing medicament for 
CC PT   treating disease i.e. cancer, comprises moiety capable of specific 
CC PT   binding to target cell antigen.
XX
CC PS   Claim 36; SEQ ID NO 119; 438pp; English.
XX
CC   The present invention relates to a novel tumor necrosis factor (TNF) 
CC   family ligand trimer-containing antigen binding molecule, which comprises
CC   a moiety capable of specific binding to a target cell antigen, and first 
CC   and second polypeptides that are linked to each other by a disulfide 
CC   bond. The first polypeptide comprises two ectodomains of TNF ligand 
CC   family member that are connected to each other by peptide linker. The 
CC   second polypeptide comprises one ectodomain of TNF ligand family member. 
CC   The invention also provides: an isolated polynucleotide encoding the TNF 
CC   family ligand trimer-containing antigen binding molecule; a vector 
CC   comprising the isolated polynucleotide; a host cell comprising the 
CC   isolated polynucleotide or the vector; a method for producing the TNF 
CC   family ligand trimer-containing antigen binding molecule; a 
CC   pharmaceutical composition comprising the TNF family ligand trimer-
CC   containing antigen binding molecule; and a method for treating cancer. 
CC   The present sequence represents a Dimeric hu 4-1BBL (71-248)-CL* Fc knob 
CC   chain, which can be useful for preparing the TNF family ligand trimer-
CC   containing antigen binding molecule of the invention.
XX
SQ   Sequence 710 AA;

  Query Match             100.0%;  Score 3704;  DB 23;  Length 710;
  Best Local Similarity   100.0%;  
  Matches  710;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 REGPELSPDDPAGLLDLRQGMFAQLVAQNVLLIDGPLSWYSDPGLAGVSLTGGLSYKEDT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 REGPELSPDDPAGLLDLRQGMFAQLVAQNVLLIDGPLSWYSDPGLAGVSLTGGLSYKEDT 60

Qy         61 KELVVAKAGVYYVFFQLELRRVVAGEGSGSVSLALHLQPLRSAAGAAALALTVDLPPASS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KELVVAKAGVYYVFFQLELRRVVAGEGSGSVSLALHLQPLRSAAGAAALALTVDLPPASS 120

Qy        121 EARNSAFGFQGRLLHLSAGQRLGVHLHTEARARHAWQLTQGATVLGLFRVTPEIPAGLGG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EARNSAFGFQGRLLHLSAGQRLGVHLHTEARARHAWQLTQGATVLGLFRVTPEIPAGLGG 180

Qy        181 GGSGGGGSREGPELSPDDPAGLLDLRQGMFAQLVAQNVLLIDGPLSWYSDPGLAGVSLTG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GGSGGGGSREGPELSPDDPAGLLDLRQGMFAQLVAQNVLLIDGPLSWYSDPGLAGVSLTG 240

Qy        241 GLSYKEDTKELVVAKAGVYYVFFQLELRRVVAGEGSGSVSLALHLQPLRSAAGAAALALT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GLSYKEDTKELVVAKAGVYYVFFQLELRRVVAGEGSGSVSLALHLQPLRSAAGAAALALT 300

Qy        301 VDLPPASSEARNSAFGFQGRLLHLSAGQRLGVHLHTEARARHAWQLTQGATVLGLFRVTP 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VDLPPASSEARNSAFGFQGRLLHLSAGQRLGVHLHTEARARHAWQLTQGATVLGLFRVTP 360

Qy        361 EIPAGLGGGGSGGGGSRTVAAPSVFIFPPSDRKLKSGTASVVCLLNNFYPREAKVQWKVD 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 EIPAGLGGGGSGGGGSRTVAAPSVFIFPPSDRKLKSGTASVVCLLNNFYPREAKVQWKVD 420

Qy        421 NALQSGNSQESVTEQDSKDSTYSLSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNR 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 NALQSGNSQESVTEQDSKDSTYSLSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNR 480

Qy        481 GECDKTHTCPPCPAPEAAGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNW 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 GECDKTHTCPPCPAPEAAGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNW 540

Qy        541 YVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALGAPIEKTIS 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 YVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALGAPIEKTIS 600

Qy        601 KAKGQPREPQVYTLPPCRDELTKNQVSLWCLVKGFYPSDIAVEWESNGQPENNYKTTPPV 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 KAKGQPREPQVYTLPPCRDELTKNQVSLWCLVKGFYPSDIAVEWESNGQPENNYKTTPPV 660

Qy        661 LDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 710
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 LDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 710
RESULT 1
BDA21142
ID   BDA21142 standard; protein; 291 AA.
XX
AC   BDA21142;
XX
DT   30-JUN-2016  (first entry)
XX
DE   Monomeric hu 4-1BBL (71-248)-CH1*, SEQ 120.
XX
KW   4-1BBL; cancer; cytostatic; protein production; protein therapy;
KW   recombinant protein; therapeutic.
XX
OS   Homo sapiens.
OS   Chimeric.
OS   Synthetic.
OS   Unidentified.
XX
CC PN   WO2016075278-A1.
XX
CC PD   19-MAY-2016.
XX
CC PF   13-NOV-2015; 2015WO-EP076528.
XX
PR   14-NOV-2014; 2014EP-00193260.
PR   03-SEP-2015; 2015EP-00183736.
PR   02-OCT-2015; 2015EP-00188142.
XX
CC PA   (HOFF ) HOFFMANN LA ROCHE & CO AG F.
CC PA   (HOFF ) HOFFMANN LA ROCHE INC.
XX
CC PI   Amann M,  Bruenker P,  Claus C,  Ferrara Koller C,  Grau-Richards S;
CC PI   Klein C,  Levitsky V,  Moessner E,  Regula JT,  Umana P;
XX
DR   WPI; 2016-29508H/38.
XX
CC PT   Tumor necrosis factor family ligand trimer-containing antigen binding 
CC PT   molecule used in pharmaceutical composition for preparing medicament for 
CC PT   treating disease i.e. cancer, comprises moiety capable of specific 
CC PT   binding to target cell antigen.
XX
CC PS   Disclosure; SEQ ID NO 120; 438pp; English.
XX
CC   The present invention relates to a novel tumor necrosis factor (TNF) 
CC   family ligand trimer-containing antigen binding molecule, which comprises
CC   a moiety capable of specific binding to a target cell antigen, and first 
CC   and second polypeptides that are linked to each other by a disulfide 
CC   bond. The first polypeptide comprises two ectodomains of TNF ligand 
CC   family member that are connected to each other by peptide linker. The 
CC   second polypeptide comprises one ectodomain of TNF ligand family member. 
CC   The invention also provides: an isolated polynucleotide encoding the TNF 
CC   family ligand trimer-containing antigen binding molecule; a vector 
CC   comprising the isolated polynucleotide; a host cell comprising the 
CC   isolated polynucleotide or the vector; a method for producing the TNF 
CC   family ligand trimer-containing antigen binding molecule; a 
CC   pharmaceutical composition comprising the TNF family ligand trimer-
CC   containing antigen binding molecule; and a method for treating cancer. 
CC   The present sequence represents a Monomeric hu 4-1BBL (71-248)-CH1*, 
CC   which can be useful for preparing the TNF family ligand trimer-containing
CC   antigen binding molecule of the invention.
XX
SQ   Sequence 291 AA;

  Query Match             100.0%;  Score 1488;  DB 23;  Length 291;
  Best Local Similarity   100.0%;  
  Matches  291;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 REGPELSPDDPAGLLDLRQGMFAQLVAQNVLLIDGPLSWYSDPGLAGVSLTGGLSYKEDT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 REGPELSPDDPAGLLDLRQGMFAQLVAQNVLLIDGPLSWYSDPGLAGVSLTGGLSYKEDT 60

Qy         61 KELVVAKAGVYYVFFQLELRRVVAGEGSGSVSLALHLQPLRSAAGAAALALTVDLPPASS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KELVVAKAGVYYVFFQLELRRVVAGEGSGSVSLALHLQPLRSAAGAAALALTVDLPPASS 120

Qy        121 EARNSAFGFQGRLLHLSAGQRLGVHLHTEARARHAWQLTQGATVLGLFRVTPEIPAGLGG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EARNSAFGFQGRLLHLSAGQRLGVHLHTEARARHAWQLTQGATVLGLFRVTPEIPAGLGG 180

Qy        181 GGSGGGGSASTKGPSVFPLAPSSKSTSGGTAALGCLVEDYFPEPVTVSWNSGALTSGVHT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GGSGGGGSASTKGPSVFPLAPSSKSTSGGTAALGCLVEDYFPEPVTVSWNSGALTSGVHT 240

Qy        241 FPAVLQSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDEKVEPKSC 291
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 FPAVLQSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDEKVEPKSC 291

RESULT 1
BDA21328
ID   BDA21328 standard; protein; 451 AA.
XX
AC   BDA21328;
XX
DT   30-JUN-2016  (first entry)
XX
DE   CD19(8B8-2B11) Fc hole chain, SEQ 306.
XX
KW   B-lymphocyte antigen CD19; cancer; cytostatic; protein production;
KW   protein therapy; recombinant protein; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2016075278-A1.
XX
CC PD   19-MAY-2016.
XX
CC PF   13-NOV-2015; 2015WO-EP076528.
XX
PR   14-NOV-2014; 2014EP-00193260.
PR   03-SEP-2015; 2015EP-00183736.
PR   02-OCT-2015; 2015EP-00188142.
XX
CC PA   (HOFF ) HOFFMANN LA ROCHE & CO AG F.
CC PA   (HOFF ) HOFFMANN LA ROCHE INC.
XX
CC PI   Amann M,  Bruenker P,  Claus C,  Ferrara Koller C,  Grau-Richards S;
CC PI   Klein C,  Levitsky V,  Moessner E,  Regula JT,  Umana P;
XX
DR   WPI; 2016-29508H/38.
XX
CC PT   Tumor necrosis factor family ligand trimer-containing antigen binding 
CC PT   molecule used in pharmaceutical composition for preparing medicament for 
CC PT   treating disease i.e. cancer, comprises moiety capable of specific 
CC PT   binding to target cell antigen.
XX
CC PS   Disclosure; SEQ ID NO 306; 438pp; English.
XX
CC   The present invention relates to a novel tumor necrosis factor (TNF) 
CC   family ligand trimer-containing antigen binding molecule, which comprises
CC   a moiety capable of specific binding to a target cell antigen, and first 
CC   and second polypeptides that are linked to each other by a disulfide 
CC   bond. The first polypeptide comprises two ectodomains of TNF ligand 
CC   family member that are connected to each other by peptide linker. The 
CC   second polypeptide comprises one ectodomain of TNF ligand family member. 
CC   The invention also provides: an isolated polynucleotide encoding the TNF 
CC   family ligand trimer-containing antigen binding molecule; a vector 
CC   comprising the isolated polynucleotide; a host cell comprising the 
CC   isolated polynucleotide or the vector; a method for producing the TNF 
CC   family ligand trimer-containing antigen binding molecule; a 
CC   pharmaceutical composition comprising the TNF family ligand trimer-
CC   containing antigen binding molecule; and a method for treating cancer. 
CC   The present sequence represents a CD19(8B8-2B11) Fc hole chain, which can
CC   be useful for preparing the TNF family ligand trimer-containing antigen 
CC   binding molecule of the invention.
XX
SQ   Sequence 451 AA;

  Query Match             100.0%;  Score 2416;  DB 23;  Length 451;
  Best Local Similarity   100.0%;  
  Matches  451;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTDYIMHWVRQAPGQGLEWMGYINPYNDGSKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTDYIMHWVRQAPGQGLEWMGYINPYNDGSKY 60

Qy         61 TEKFQGRVTMTSDTSISTAYMELSRLRSDDTAVYYCARGTYYYGPQLFDYWGQGTTVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TEKFQGRVTMTSDTSISTAYMELSRLRSDDTAVYYCARGTYYYGPQLFDYWGQGTTVTVS 120

Qy        121 SASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQS 180

Qy        181 SGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPEAAG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPEAAG 240

Qy        241 GPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQY 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQY 300

Qy        301 NSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALGAPIEKTISKAKGQPREPQVCTLPPSRD 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 NSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALGAPIEKTISKAKGQPREPQVCTLPPSRD 360

Qy        361 ELTKNQVSLSCAVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLVSKLTVDKSR 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 ELTKNQVSLSCAVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLVSKLTVDKSR 420

Qy        421 WQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 451
              |||||||||||||||||||||||||||||||
Db        421 WQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 451


RESULT 1
BDA21301
ID   BDA21301 standard; protein; 219 AA.
XX
AC   BDA21301;
XX
DT   30-JUN-2016  (first entry)
XX
DE   CD19 (8B8-2B11) light chain, SEQ 279.
XX
KW   B-lymphocyte antigen CD19; cancer; cytostatic; protein production;
KW   protein therapy; recombinant protein; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2016075278-A1.
XX
CC PD   19-MAY-2016.
XX
CC PF   13-NOV-2015; 2015WO-EP076528.
XX
PR   14-NOV-2014; 2014EP-00193260.
PR   03-SEP-2015; 2015EP-00183736.
PR   02-OCT-2015; 2015EP-00188142.
XX
CC PA   (HOFF ) HOFFMANN LA ROCHE & CO AG F.
CC PA   (HOFF ) HOFFMANN LA ROCHE INC.
XX
CC PI   Amann M,  Bruenker P,  Claus C,  Ferrara Koller C,  Grau-Richards S;
CC PI   Klein C,  Levitsky V,  Moessner E,  Regula JT,  Umana P;
XX
DR   WPI; 2016-29508H/38.
XX
CC PT   Tumor necrosis factor family ligand trimer-containing antigen binding 
CC PT   molecule used in pharmaceutical composition for preparing medicament for 
CC PT   treating disease i.e. cancer, comprises moiety capable of specific 
CC PT   binding to target cell antigen.
XX
CC PS   Disclosure; SEQ ID NO 279; 438pp; English.
XX
CC   The present invention relates to a novel tumor necrosis factor (TNF) 
CC   family ligand trimer-containing antigen binding molecule, which comprises
CC   a moiety capable of specific binding to a target cell antigen, and first 
CC   and second polypeptides that are linked to each other by a disulfide 
CC   bond. The first polypeptide comprises two ectodomains of TNF ligand 
CC   family member that are connected to each other by peptide linker. The 
CC   second polypeptide comprises one ectodomain of TNF ligand family member. 
CC   The invention also provides: an isolated polynucleotide encoding the TNF 
CC   family ligand trimer-containing antigen binding molecule; a vector 
CC   comprising the isolated polynucleotide; a host cell comprising the 
CC   isolated polynucleotide or the vector; a method for producing the TNF 
CC   family ligand trimer-containing antigen binding molecule; a 
CC   pharmaceutical composition comprising the TNF family ligand trimer-
CC   containing antigen binding molecule; and a method for treating cancer. 
CC   The present sequence represents a CD19 (8B8-2B11) light chain, which can 
CC   be useful for preparing the TNF family ligand trimer-containing antigen 
CC   binding molecule of the invention.
XX
SQ   Sequence 219 AA;

  Query Match             100.0%;  Score 1132;  DB 23;  Length 219;
  Best Local Similarity   100.0%;  
  Matches  219;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVMTQTPLSLSVTPGQPASISCKSSQSLETSTGTTYLNWYLQKPGQSPQLLIYRVSKRF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVMTQTPLSLSVTPGQPASISCKSSQSLETSTGTTYLNWYLQKPGQSPQLLIYRVSKRF 60

Qy         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCLQLLEDPYTFGQGTKLEIKRTVAAPSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCLQLLEDPYTFGQGTKLEIKRTVAAPSV 120

Qy        121 FIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSL 180

Qy        181 SSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 219
              |||||||||||||||||||||||||||||||||||||||
Db        181 SSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 219



Accordingly, one of ordinary skill in the art would have been motivated with a reasonable expectation of success at the time of the invention to treat non-Hodgkin’s lymphoma with the treatments of Liu et al in combination with the treatments of Amann et al.  Notably, both references teach treatments for non-Hodgkin’s lymphoma so the instant situation is amenable to the type of analysis set forth in In re Kerkhoven,205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to for a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant process claims, one of ordinary skill in the art would have reasonably expected to treat non-Hodgkin’s lymphoma by methods that include administering an anti-CD3/anti-CD30 bispecific diabody antibody and a 4-1BBL/anti-CD19, 4-1BB agonist that comprises instant SEQ ID Nos: 41, 42, 47 and 48.
	It is further noted that the CD19 targeting construct would target a different antigen on the non-Hodgkin’s lymphoma, compared to the anti-CD20 construct, which would minimize competition of the treatments for binding non-Hodgkin’s lymphoma cells.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.



	Claims 35-48, 52, 59, 65-83, 88-95 and 107-110 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (JI. 33(5):500-509, 2010, IDS) and WO 2016/075278 A1, IDS (Amann et al), as applied to 35-48, 52, 59 and 65-83 above, in further view of Ast et al (US 2016/0075785 A1) or Ast et al (WO 2016/020309 A1, IDS). Ast et al (US 2016/0075785 A1) and Ast et al (WO 2016/020309 A1, IDS) both claim priority to the same foreign applications and appear to have the same specifications, therefore, the disclosure of Ast et al (US 2016/0075785 A1) will be used below. 
The previous combination teaches and suggest that which is set forth in the above 103 rejection.
US 2016/0075785 A1 teach an anti-CD20/anti-CD3 bispecific antibody comprising a first heavy chain comprising an amino acid sequence of SEQ ID NO: 76, a second heavy chain comprising an amino acid sequence of SEQ ID NO: 77, a first light chain comprising an amino acid sequence of SEQ ID NO: 78, a second light chain comprising an amino acid sequence of SEQ ID NO: 79 and a third light chain comprising an amino acid sequence of SEQ ID NO: 78 (see alignments which are provided once in a US 2016/0075785 A1 103 rejection, Figures 1-4 and claims). US 2016/0075785 A1 teach using the constructs of the invention for treatment of cancers and that the constructs deplete B cells (see pages 1, 7 and 9).
Accordingly, one of ordinary skill in the art would have been motivated with a reasonable expectation of success at the time of the invention to treat non-Hodgkin’s lymphoma by replacing the CD20/CD3 diabody of Liu et al with the CD20/CD3 antibody of US 2016/0075785 A1 in the methods suggested as set forth above.  Notably, one of skill in the art would recognize that the CD20/CD3 antibody of US 2016/0075785 A1 was one of a finite number of predictable antibodies that could be used in the methods.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.


	Claims 35-48, 52, 59, 65-83 and 96-97 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (JI. 33(5):500-509, 2010, IDS) and WO 2016/075278 A1, IDS (Amann et al), as applied to 35-48, 52, 59 and 65-83 above, in further view of US 2017/0209573 A1 (Bacac et al). 
The previous combination teach and suggest that which is set forth in the above 103 rejection.
Bacac et al teach administering obinutuzumab to deplete B cells before administering a CD20/CD3 bispecific antibody in methods of treating non-Hodgkin’s lymphoma (see claims, pages 2 and 6 and summary of the invention).
Accordingly, one of ordinary skill in the art would have been motivated with a reasonable expectation of success at the time of the invention to treat non-Hodgkin’s lymphoma by administering obinutuzumab to deplete B cells before administering the CD20/CD3 bispecific antibody in methods of suggested by Liu and Amman.
Notably, Bacac et al teach that administering obinutuzumab to deplete B cells before administering CD20/CD3 bispecific antibody has the advantage of reducing cytokine release.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.

	Claims 35-48, 52, 59, 65-83 and 98-100 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (JI. 33(5):500-509, 2010, IDS) and WO 2016/075278 A1, IDSb (Amann et al), as applied to 35-48, 52, 59 and 65-83 above, in further view of Markman (Drugs, 76:1227-1232, 2016). 
The previous combination teach and suggest that which is set forth in the above 103 rejection.
Markman teach that atezolizumab is in trials to treat non-Hodgkin’s lymphoma (see page 1227).
Accordingly, one of ordinary skill in the art would have been motivated with a reasonable expectation of success at the time of the invention to treat non-Hodgkin’s lymphoma with atezolizumab in combination with the treatments suggested by Liu and Amann.
Notably, both references teach treatments for non-Hodgkin’s lymphoma so the instant situation is amenable to the type of analysis set forth in In re Kerkhoven,205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to for a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant process claims, one of ordinary skill in the art would have reasonably expected to treat non-Hodgkin’s lymphoma by methods that include administering atezolizumab with the other treatments.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.

Claims 35-41, 52-59 and 107 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (JI. 33(5):500-509, 2010, IDS) and Ast et al (US 2016/0075785 A1) or Ast et al (WO 2016/020309 A1, IDS). Ast et al (US 2016/0075785 A1) and Ast et al (WO 2016/020309 A1, IDS) both claim priority to the same foreign applications and appear to have the same specifications, therefore, the disclosure of Ast et al (US 2016/0075785 A1) will be used below. 
Liu et al teach treating B-cell lymphoma by intravenously administering an anti-CD3/anti-CD30 bispecific diabody antibody and a 4-1BB pathway activator (agonist) comprising 2 copies of the 4-1BBL extracellular domain and an anti-CD20 antibody (see pages 502 and 506).  Liu et al teach that the B-cell lymphoma is from Raji cells (see page 502) which are Raji non-Hodgkin’s lymphoma cells.  Liu et al teach administering an anti-CD3/anti-CD30 bispecific diabody antibody and a 4-1BB pathway activator at day 0, 7 and 14, or one week intervals (see page 502). Diabody antibody molecules comprise a VL and VH that form an antigen binding domain that binds a first antigen and a VL and VH that form an antigen binding domain that binds a second antigen, such that the prior art is encompassed by the subject matter of claim 52. 
	US 2016/0075785 A1 teach an anti-CD20/anti-CD3 bispecific antibody comprising a first heavy chain comprising an amino acid sequence of SEQ ID NO: 76, a second heavy chain comprising an amino acid sequence of SEQ ID NO: 77, a first light chain comprising an amino acid sequence of SEQ ID NO: 78, a second light chain comprising an amino acid sequence of SEQ ID NO: 79 and a third light chain comprising an amino acid sequence of SEQ ID NO: 78 (see alignments, Figures 1-4 and claims). US 2016/0075785 A1 teach using the constructs of the invention for treatment of cancers and that the constructs deplete B cells (see pages 1, 7 and 9).


RESULT 1
US-14-816-252-18
; Sequence 18, Application US/14816252
; Publication No. US20160075785A1
; GENERAL INFORMATION
;  APPLICANT: Hoffmann-La Roche Inc
;  TITLE OF INVENTION: Bispecific T cell activating antigen binding molecules
;  FILE REFERENCE: P32209-US
;  CURRENT APPLICATION NUMBER: US/14/816,252
;  CURRENT FILING DATE: 2015-08-03
;  PRIOR APPLICATION NUMBER: EP 14179764.7
;  PRIOR FILING DATE: 2014-08-04
;  PRIOR APPLICATION NUMBER: EP 15170866.6
;  PRIOR FILING DATE: 2015-06-05
;  NUMBER OF SEQ ID NOS: 73
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 18
;  LENGTH: 672
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: CD20 VH-CH1(EE)-CD3 VL-CH1-Fc (knob, P329G LALA)
US-14-816-252-18

  Query Match             100.0%;  Score 3583;  DB 14;  Length 672;
  Best Local Similarity   100.0%;  
  Matches  672;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGSSVKVSCKASGYAFSYSWINWVRQAPGQGLEWMGRIFPGDGDTDY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGSSVKVSCKASGYAFSYSWINWVRQAPGQGLEWMGRIFPGDGDTDY 60

Qy         61 NGKFKGRVTITADKSTSTAYMELSSLRSEDTAVYYCARNVFDGYWLVYWGQGTLVTVSSA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NGKFKGRVTITADKSTSTAYMELSSLRSEDTAVYYCARNVFDGYWLVYWGQGTLVTVSSA 120

Qy        121 STKGPSVFPLAPSSKSTSGGTAALGCLVEDYFPEPVTVSWNSGALTSGVHTFPAVLQSSG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 STKGPSVFPLAPSSKSTSGGTAALGCLVEDYFPEPVTVSWNSGALTSGVHTFPAVLQSSG 180

Qy        181 LYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDEKVEPKSCDGGGGSGGGGSQAVVTQE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDEKVEPKSCDGGGGSGGGGSQAVVTQE 240

Qy        241 PSLTVSPGGTVTLTCGSSTGAVTTSNYANWVQEKPGQAFRGLIGGTNKRAPGTPARFSGS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PSLTVSPGGTVTLTCGSSTGAVTTSNYANWVQEKPGQAFRGLIGGTNKRAPGTPARFSGS 300

Qy        301 LLGGKAALTLSGAQPEDEAEYYCALWYSNLWVFGGGTKLTVLSSASTKGPSVFPLAPSSK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LLGGKAALTLSGAQPEDEAEYYCALWYSNLWVFGGGTKLTVLSSASTKGPSVFPLAPSSK 360

Qy        361 STSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLYSLSSVVTVPSSSL 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 STSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLYSLSSVVTVPSSSL 420

Qy        421 GTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPEAAGGPSVFLFPPKPKDTLMI 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPEAAGGPSVFLFPPKPKDTLMI 480

Qy        481 SRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDW 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 SRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDW 540

Qy        541 LNGKEYKCKVSNKALGAPIEKTISKAKGQPREPQVYTLPPCRDELTKNQVSLWCLVKGFY 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 LNGKEYKCKVSNKALGAPIEKTISKAKGQPREPQVYTLPPCRDELTKNQVSLWCLVKGFY 600

Qy        601 PSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALH 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 PSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALH 660

Qy        661 NHYTQKSLSLSP 672
              ||||||||||||
Db        661 NHYTQKSLSLSP 672

RESULT 1
US-14-816-252-19
; Sequence 19, Application US/14816252
; Publication No. US20160075785A1
; GENERAL INFORMATION
;  APPLICANT: Hoffmann-La Roche Inc
;  TITLE OF INVENTION: Bispecific T cell activating antigen binding molecules
;  FILE REFERENCE: P32209-US
;  CURRENT APPLICATION NUMBER: US/14/816,252
;  CURRENT FILING DATE: 2015-08-03
;  PRIOR APPLICATION NUMBER: EP 14179764.7
;  PRIOR FILING DATE: 2014-08-04
;  PRIOR APPLICATION NUMBER: EP 15170866.6
;  PRIOR FILING DATE: 2015-06-05
;  NUMBER OF SEQ ID NOS: 73
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 19
;  LENGTH: 447
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: CD20 VH-CH1(EE)-Fc (hole, P329G LALA)
US-14-816-252-19

  Query Match             100.0%;  Score 2391;  DB 14;  Length 447;
  Best Local Similarity   100.0%;  
  Matches  447;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGSSVKVSCKASGYAFSYSWINWVRQAPGQGLEWMGRIFPGDGDTDY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGSSVKVSCKASGYAFSYSWINWVRQAPGQGLEWMGRIFPGDGDTDY 60

Qy         61 NGKFKGRVTITADKSTSTAYMELSSLRSEDTAVYYCARNVFDGYWLVYWGQGTLVTVSSA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NGKFKGRVTITADKSTSTAYMELSSLRSEDTAVYYCARNVFDGYWLVYWGQGTLVTVSSA 120

Qy        121 STKGPSVFPLAPSSKSTSGGTAALGCLVEDYFPEPVTVSWNSGALTSGVHTFPAVLQSSG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 STKGPSVFPLAPSSKSTSGGTAALGCLVEDYFPEPVTVSWNSGALTSGVHTFPAVLQSSG 180

Qy        181 LYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDEKVEPKSCDKTHTCPPCPAPEAAGGP 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDEKVEPKSCDKTHTCPPCPAPEAAGGP 240

Qy        241 SVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 SVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNS 300

Qy        301 TYRVVSVLTVLHQDWLNGKEYKCKVSNKALGAPIEKTISKAKGQPREPQVCTLPPSRDEL 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TYRVVSVLTVLHQDWLNGKEYKCKVSNKALGAPIEKTISKAKGQPREPQVCTLPPSRDEL 360

Qy        361 TKNQVSLSCAVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLVSKLTVDKSRWQ 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TKNQVSLSCAVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLVSKLTVDKSRWQ 420

Qy        421 QGNVFSCSVMHEALHNHYTQKSLSLSP 447
              |||||||||||||||||||||||||||
Db        421 QGNVFSCSVMHEALHNHYTQKSLSLSP 447


RESULT 1
US-14-816-252-20
; Sequence 20, Application US/14816252
; Publication No. US20160075785A1
; GENERAL INFORMATION
;  APPLICANT: Hoffmann-La Roche Inc
;  TITLE OF INVENTION: Bispecific T cell activating antigen binding molecules
;  FILE REFERENCE: P32209-US
;  CURRENT APPLICATION NUMBER: US/14/816,252
;  CURRENT FILING DATE: 2015-08-03
;  PRIOR APPLICATION NUMBER: EP 14179764.7
;  PRIOR FILING DATE: 2014-08-04
;  PRIOR APPLICATION NUMBER: EP 15170866.6
;  PRIOR FILING DATE: 2015-06-05
;  NUMBER OF SEQ ID NOS: 73
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 20
;  LENGTH: 219
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: CD20 VL-CL(RK)
US-14-816-252-20

  Query Match             100.0%;  Score 1138;  DB 14;  Length 219;
  Best Local Similarity   100.0%;  
  Matches  219;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVMTQTPLSLPVTPGEPASISCRSSKSLLHSNGITYLYWYLQKPGQSPQLLIYQMSNLV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVMTQTPLSLPVTPGEPASISCRSSKSLLHSNGITYLYWYLQKPGQSPQLLIYQMSNLV 60

Qy         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCAQNLELPYTFGGGTKVEIKRTVAAPSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCAQNLELPYTFGGGTKVEIKRTVAAPSV 120

Qy        121 FIFPPSDRKLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FIFPPSDRKLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSL 180

Qy        181 SSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 219
              |||||||||||||||||||||||||||||||||||||||
Db        181 SSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 219
RESULT 1
US-14-816-252-21
; Sequence 21, Application US/14816252
; Publication No. US20160075785A1
; GENERAL INFORMATION
;  APPLICANT: Hoffmann-La Roche Inc
;  TITLE OF INVENTION: Bispecific T cell activating antigen binding molecules
;  FILE REFERENCE: P32209-US
;  CURRENT APPLICATION NUMBER: US/14/816,252
;  CURRENT FILING DATE: 2015-08-03
;  PRIOR APPLICATION NUMBER: EP 14179764.7
;  PRIOR FILING DATE: 2014-08-04
;  PRIOR APPLICATION NUMBER: EP 15170866.6
;  PRIOR FILING DATE: 2015-06-05
;  NUMBER OF SEQ ID NOS: 73
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 21
;  LENGTH: 232
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: CD3 VH-CL
US-14-816-252-21

  Query Match             100.0%;  Score 1218;  DB 14;  Length 232;
  Best Local Similarity   100.0%;  
  Matches  232;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFSTYAMNWVRQAPGKGLEWVSRIRSKYNNYAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFSTYAMNWVRQAPGKGLEWVSRIRSKYNNYAT 60

Qy         61 YYADSVKGRFTISRDDSKNTLYLQMNSLRAEDTAVYYCVRHGNFGNSYVSWFAYWGQGTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YYADSVKGRFTISRDDSKNTLYLQMNSLRAEDTAVYYCVRHGNFGNSYVSWFAYWGQGTL 120

Qy        121 VTVSSASVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQES 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VTVSSASVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQES 180

Qy        181 VTEQDSKDSTYSLSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 232
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VTEQDSKDSTYSLSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 232

Accordingly, one of ordinary skill in the art would have been motivated with a reasonable expectation of success at the time of the invention to treat non-Hodgkin’s lymphoma by replacing the CD20/CD3 diabody of Liu et al with the CD20/CD3 antibody of US 2016/0075785 A1.  Notably, one of skill in the art would recognize that the CD20/CD3 antibody of US 2016/0075785 A1 was one of a finite number of predictable antibodies that could be used in the methods of Liu et al.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.


	Claims 35-41, 52 and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (JI. 33(5):500-509, 2010, IDS) and US 2017/0209573 (Bacac et al).
Liu et al teach treating B-cell lymphoma by intravenously administering an anti-CD3/anti-CD30 bispecific diabody antibody and a 4-1BB pathway activator (agonist) comprising 2 copies of the 4-1BBL extracellular domain and an anti-CD20 antibody (see pages 502 and 506).  Liu et al teach that the B-cell lymphoma is from Raji cells (see page 502) which are Raji non-Hodgkin’s lymphoma cells.  Liu et al teach administering an anti-CD3/anti-CD30 bispecific diabody antibody and a 4-1BB pathway activator at day 0, 7 and 14, or one week intervals (see page 502). Diabody antibody molecules comprise a VL and VH that form an antigen binding domain that binds a first antigen and a VL and VH that form an antigen binding domain that binds a second antigen, such that the prior art is encompassed by the subject matter of claim 52. 
Bacac et al teach administering obinutuzumab to deplete B cells before administering a CD20/CD3 bispecific antibody in methods of treating non-Hodgkin’s lymphoma (see claims, pages 2 and 6 and summary of the invention).
Accordingly, one of ordinary skill in the art would have been motivated with a reasonable expectation of success at the time of the invention to treat non-Hodgkin’s lymphoma by administering obinutuzumab to deplete B cells before administering the CD20/CD3 bispecific antibody in methods of suggested of Liu and US 2016/0075785 A1.
Notably, Bacac et al teach that administering obinutuzumab to deplete B cells before administering CD20/CD3 bispecific antibody has the advantage of reducing cytokine release (see page 2).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.


Claims 35-41, 52, 59 and 62-64 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (JI. 33(5):500-509, 2010, IDS) and Markman (Drugs, 76:1227-1232, 2016).
Liu et al teach treating B-cell lymphoma by intravenously administering an anti-CD3/anti-CD30 bispecific diabody antibody and a 4-1BB pathway activator (agonist) comprising 2 copies of the 4-1BBL extracellular domain and an anti-CD20 antibody (see pages 502 and 506).  Liu et al teach that the B-cell lymphoma is from Raji cells (see page 502) which are Raji non-Hodgkin’s lymphoma cells.  Liu et al teach administering an anti-CD3/anti-CD30 bispecific diabody antibody and a 4-1BB pathway activator at day 0, 7 and 14, or one week intervals (see page 502). Diabody antibody molecules comprise a VL and VH that form an antigen binding domain that binds a first antigen and a VL and VH that form an antigen binding domain that binds a second antigen, such that the prior art is encompassed by the subject matter of claim 52. 
Markman teach that atezolizumab is in trials to treat non-Hodgkin’s lymphoma (see page 1227).


Accordingly, one of ordinary skill in the art would have been motivated with a reasonable expectation of success at the time of the invention to treat non-Hodgkin’s lymphoma with atezolizumab in combination with the treatments of Liu.
Notably, both references teach treatments for non-Hodgkin’s lymphoma so the instant situation is amenable to the type of analysis set forth in In re Kerkhoven,205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to for a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant process claims, one of ordinary skill in the art would have reasonably expected to treat non-Hodgkin’s lymphoma by methods that include administering atezolizumab with the treatments of Liu.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.






Conclusion

	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,
Brad Duffy
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
April 9, 2022